ACCEPTED
                                                                                        12-15-00227-CV
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  12/29/2015 5:45:50 PM
                                                                                              Pam Estes
                                                                                                 CLERK

                           CASE NO. 12-15-00227-CV
                                     IN THE
                                                                      FILED IN
                       TWELFTH COURT OF APPEALS                12th COURT OF APPEALS
                                                                    TYLER, TEXAS
                                 TYLER, TEXAS                  12/29/2015 5:45:50 PM
                                                                      PAM ESTES
                                                                        Clerk

C. AUBREY SMITH and JAMES D. VANDEVENTER
     APPELLANTS

V.

A.B.S.H., LLC
      APPELLEE


      APPELLANTS’ UNOPPOSED MOTION TO DISMISS APPEAL

      COME NOW Appellants, C. AUBREY SMITH and JAMES D.

VANDEVENTER, and voluntarily seek dismissal of this appeal pursuant to Tex.

R. App. P. 42.1(a)(1), and in support of such motion would show the Court the

following:

      1.     Appellants filed their Notice of Appeal on September 11, 2015.

Appellee A.B.S.H., LLC (“Appellee”), did not file a notice of appeal or notice of

cross-appeal.

      2.     On December 22, 2015 Appellants and Appellee executed a

settlement agreement resolving all disputes between the parties. As part of such

settlement, the parties agreed that Appellants would voluntarily dismiss this appeal

with prejudice.
      3.    In accordance with the parties agreement, Appellants respectfully

request pursuant to Tex. R. App. P. 42.1(a)(1) that the Court dismiss this appeal

with prejudice.

      Respectfully submitted December 29, 2015

                                     WILSON, ROBERTSON & CORNELIUS, P.C.
                                     One American Center
                                     909 ESE Loop 323, Suite 400 [01]
                                     P.O. Box 7339
                                     Tyler, Texas 75711-7339
                                     Telephone: 903/509-5000
                                     Telecopier: 903/509-5091

                                     By:   /s/Matthew T. Milam
                                           Matthew T. Milam
                                           State Bar No. 24065746
                                           mmilam@wilsonlawfirm.com
                                     Attorneys for Appellants C. Aubrey Smith
                                     and James D. VanDeventer


                        CERTIFICATE OF SERVICE

       I hereby certify that pursuant to Rule 9.5, Texas Rules of Appellate
Procedure, that a true and correct copy of the foregoing pleading was served upon
all counsel electronically, through the electronic filing manager, on December 29,
2015.


                                      /s/ Matthew T. Milam
                                     MATTHEW T. MILAM




                                        2